ACCEPTED
                                                                                           04-15-00640-CR
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                    10/14/2015 10:08:49 AM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK

                                         04-15-00640-CR
                      CAUSE NO. ____________________________
                                                                         FILED IN
                                                                  4th COURT OF APPEALS
EDUARDO REYES,                             §          IN   THE COURT    OF APPEALS
                                                                   SAN ANTONIO,    TEXAS
    Appellant                              §                     10/14/2015 10:08:49 AM
VS.                                        §          IN   SAN ANTONIO,
                                                                    KEITH E.TEXAS
                                                                              HOTTLE
                                           §                              Clerk
THE STATE OF TEXAS,                        §          4TH JUDICIAL DISTRICT
     Appellee

     MOTION FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL

TO THE HONORABLE JUDGES OF SAID COURT:

          COMES NOW EDUARDO REYES, Appellant in the above styled and

numbered cause, and files this Motion for Extension of Time to File Notice of Appeal,

pursuant to Rule 26.3 and 10.5, Texas Rules of Appellate Procedure and in support of

this Motion, Appellant would show the following:.

                                               I.

          On September 9th 2015, in the 226th District Court and under cause number 2014-

CR-0808, styled State of Texas v. Eduardo Reyes, the Appellant was sentenced to 35

years in prison for the charge of murder. Appellant has the legal right to appeal as

indicated on the Trial Court’s Certification of the Appellant’s Right to Appeal. The

deadline for filing a Notice of Appeal was October 9th, 2015. Accordingly, this motion

to extend the time to file the notice of appeal is filed within 15 days after the deadline for

filing.
                                            II.

      In accordance with Texas Rule of Appellate Procedure Rule 26.3 the Appellant

filed a notice of appeal with the trial court on October 13, 2015. Additionally, and in

conjunction with this motion, the Appellant filed the required Docketing Statement on

October 14, 2015.

                                           III.

The facts relied on to reasonably explain the need for an extension are as follows:

      Undersigned counsel was appointed to represent Appellant in the trial court.

Shortly after sentencing Appellant and trial counsel were able to confer regarding his

appellate rights.   Trial Counsel informed Appellant that he would receive another

appointed attorney to represent him on his appeal. However, Appellant requested that

the undersigned counsel remain on his case as appellate attorney. Appellant noted that

counsel is the most familiar with his case, he is comfortable with counsel, and counsel

and Appellant have established good rapport.

      Appellant is indigent and unable to afford to retain counsel as the appellate

attorney of his choosing. Counsel sought approval from the trial court to remain on as

appointed appellate counsel. However, the trial court required a formal hearing to

ensure that Appellant wished for trial counsel to remain on as appellate counsel. That

hearing was unable to be conducted until October 13, 2015, due to courtroom docketing

constraints, the availability of counsel, and Appellant being held at the Bexar County
Jail. On October 13, 2015, Appellant appeared and stated his wishes on the record that

undersigned counsel remain on his case as the appointed appellate attorney and the trial

court accordingly approved the request.

         WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court for an

order granting an extension of time for Appellant to file notice of appeal from the

judgment of conviction and sentence rendered against Appellant in this case.

                                        Respectfully submitted,

                                        Robert F. Gebbia
                                        Law Offices of William T. Reece, Jr.
                                        107 Woodward Place
                                        SAN ANTONIO, TX 78204
                                        Tel: (210) 225-7555
                                        Fax: (210) 226-3596

                                        By: ____/s/________________________
                                          Robert F. Gebbia
                                          State Bar No. 24054162
                                          lawofficewmreece@gmail.com
                                          Attorney for Appellant

                              CERTIFICATE OF SERVICE

         This is to certify that on October 14, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Bexar County

Efile.



                                        __________/s/_______________________
                                        Robert F. Gebbia
                         CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the motion contains 689 words.



                                      __________/s/_______________________
                                      Robert F. Gebbia
                    CAUSE NO. ____________________________

EDUARDO REYES,                          §         IN THE COURT OF APPEALS
    Appellant                           §
VS.                                     §         IN SAN ANTONIO, TEXAS
                                        §
THE STATE OF TEXAS,                     §         4TH JUDICIAL DISTRICT
     Appellee

             ORDER EXTENDING TIME TO FILE NOTICE OF APPEAL

      On this the _____ day of _______________, 2015, came on to be heard Appellant's

Motion for Extension of Time to File Notice of Appeal and the Court is of the opinion

that this Motion should be:

      GRANTED, and the deadline for filing notice of appeal in this case is extended to

_________________________, 2015.

      DENIED.

SIGNED this the _____ day of _______________, 2015.




                                     __________________________________
                                     JUDGE PRESIDING